     Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21   Page 1 of 20 PageID 5




        ALL PROCESS, PLEADINGS and ORDERS
       PREVIOUSl.~Y SERVED UPON DEFENDANT
             AND DEFENDANT'S ANSWER
                          IN
               CAUSE NO. 048-324213-21
                      Carla Davis
                                       vs.
                       RaceTrac Petroleum, Inc.

               IN THE 48TI-I DISTRICT COUR1'
               OF TARRANT COU-NTY, TEXAS


A.     Civil Docket Sheet from Tarrant County District Clerk for Cause
       No. 048-324213-21

B.     Plaintiffs Original Petition filed March 23, 2021

C.     Return of Service of Citation on Defendant

D.     Defendant's Original Answer filed April 16, 2021

E.     Defendant's Jury Den1and filed April 16, 2021
Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21   Page 2 of 20 PageID 6




           EXHIBIT A
4/19/2021                                                                 Tarrant County - Civil
                 Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                                  Page 3 of 20 PageID 7




                                   Civil Case and Transaction Information                                        04/19/2021 10:50 AM




     Court :       048     v   Case :       324213         Search    ! New Search
                                                                     !
                                                                                            :Show Service Documents ONLY
                                                                     '-
    Cause Number: 048-324213-21                                                                     Date Filed : 03-23-2021
                                                      CARLA DAVIS         I VS I     RACETRAC PETROLEUM, INC.
    Cause of Action : INJURY OR DAMAGE, PREMISES
    Case Status : PENDING
    File Mark        Description                                                                    Assessed FeeCredit/Paid Fee

     03-23-2021        PLTF'S ORIG PET                                                                           $289.00
                                                                                                    N

     03-23-2021        PAYMENT RECEIVED trans #I                                                                              $289.00
                                                                                                    y

     03-23-2021       CIT-ISSUED ON RACETRAC PETROLEUM
                       INC-On 03/24/2021

     03-23-2021       PAYMENT RECEIVED trans #3
                                                                                                    y

     03-23-2021       LTR REQ CIT BE EMAILED (TO DOC
                      PROD/AA).                                                      [ZJ



     03-30-2021       CIT RET OF SVC-RACETRAC PETROLEUM
                      INC-EXEC 3-25-21

     03-30-2021       CIT Tr# 3 RET EXEC(RACETRAC
                      PETROLEUM INC) On 03/75/202 I

     04-16-2021       DEFN'S ORIG ANS



     04-16-2021       DEFN'S JURY DEMAND



     04-16-2021       JURY FEE
                                                                                                   N


https://dcsa.tarrantcounty.com/Civii/NameSearctl#/CaseAndTranslnfo                                                                      1/2
 4/19/2021                                                          Tarrant County - Civil
                 Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                            Page 4 of 20 PageID 8
      04-16-2021       PAYMENT RECEIVED trans #10
                                                                                              y




https://dcsa.tarrantcounty.com/Civii/NameSearch#/CaseAndTranslnfo                                                    212
Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21   Page 5 of 20 PageID 9




           EXHIBIT B
Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                       Page 6 of 20 PageID 10




                                                                                                        FILED
                                                                                              TARRANT COUNTY
                                                   048-324213-21                               3t23/202111:13M1
                                                                                              THOMAS A. WILDER
                                     CAUSE NO.                                                  DISTRICT CLERK


  CARLA DAVIS,                                      §                  IN THE DISTRICT COURT
  Plaintiff,                                        §
                                                    §
  v.                                                §              - - - .JUDICIAL DISTRICT
                                                    §
  RACETRAC PETROLEUM, INC.                          §
  Defendant.                                        §              TARRANT COUNTY, TEXAS
       ---    -------------        ------------·--------·-------

                                PLAINTIFF'S ORIGINAL PETITION


   TO THE    HONORAf~LE        JUOGE Ol,' SAID COURT:

          COMES                Carla Davis, (hereinafter referred to as ''Piainliff'). who files this

   Plaintiff's Original Petition against RaceTrac Petroleum, Inc. (hereinafter referred to as

   "Defendant"), and respectfully shows this Court as follows:

                          I.       TEXAS RULE 47 DAMAGES STATEMENT

          Plaintiff prefers to have a judge or a jury determine the fair amount of compensation for

   Plaintiff's damages, and Plaintiff places the decision regarding the amount of compensation to be

   awarded in the jury or judge's hands. However, purswmt to Rule 47 of the Texas Rules of Civil

   Procedure, Plaintiff is required to provide a statement regarding the amount of monetary relief

   sought. Accordingly, PlaintiCf states that the monetary relief sought is mon; than S250,000 but

   not more than $1 ,000,000.00.

          Plaintiff submits this action under Discovery Control Plan   n, per Rule   190.3 of the Texas

   Rules of Civil Procedure.

                                     II.    PARTIES AND SERVICE

          Plaintiff is a resident of Fort Worth, Texas.

          Defendant RaceTrac Petroleum, Inc. (hereinafter referred to as "RaceTrac") is a company




   PLAINTIFF'S ORIGINAL PETITION                                                        Page J of 5
Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                           Page 7 of 20 PageID 11




   doing business in the State of Texas. Defendant may be served by serving its registered agent

   Corporate Creations Network, Inc. located at 5444 Westheimer #1000, Houston Texas 77056.



                                           III.        JURISDICTION

           This Court has jurisdiction as Plaintiffs damages exceed the minimum jurisdictional

   limits of this Court. The Court has personal jurisdiction over the Defendant as Defendant

   performed work, and/or hired personnel to perform work in the State of Texas.

                                                  IV.     VENUE

           Venue is proper in Tarrant County, Texas, pursuant to 15.002 (3) of the Texas Civil

   Practice and Remedies Code, because the events giving rise the cause of action occun·ed in

   Tarrant, County.

                                                  Y.      FACTS

          At all times relevant, Defendant was the possessor in control of the RaceTrac located at

    901 Boyd Rd., Azle, Texas 76020. (hereinafter referred to as the "premises").

          On or about February 15, 2020, Plaintiff was inside of the premises purchasing items,

    when she walked up to the cash register when she slipped and fell in a slippery, slick, stick wet

    substance. This fall caused Plaintiff significant personal injuries.

                                VI.     NEGLIGENCE OF DEFENDANTS

          Defendant was the owner, operator, or in control of the premises. Plaintiff was in invitee

   at the time of the injury because she was a customer at tl1e RaceTrac. Since the business was

   open to the general public, Defendant extended an invitation to Plaintiff to shop at the RaceTrac.

          Defendant thus owed Plaintiff the duty to inspect the premises and maintain them in a

   reasonably safe condition. The condition of the premises posed an unreasonable risk of harm in




                                                           -----~--             -----------------
   -PLAINTIFF'S ORIGINAL PETITION                                                     I• age 2 of 5
Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                      Page 8 of 20 PageID 12




   that the condition of the floor was extremely dangerous. Defendant knew or reasonably should

   have b10vvn of the condition of the premises because the slippery and t>ticky floor was a large

   area and had appeared to spread. It appeared that the condition was there for a long pc1iod of

   time within close proximity to Defendant's employees that a reasonable inspection would have

   revealed the condition. The area close. to the cash register is a high traffic area that commonly

   has conditions that need attending to, and therefore Defendant was responsible for ensuring the

   safety of its patrons, and a reasonable inspection of the premises would have revealed the

   dangerous condition.

          At all relevant times Defendant was guilty of negligence towards Plaintiff in the

   following respects:

              a. Failing to keep the premises in a reasonably safe condition for Plaintiff;

              b. Failing to inspect the premises to discover the wet, slippery, slick substance on

                 the floor, a latent defect;

              c. Failure to remove substance on the floor;

              d. Failure to provide warning of the substance on the floor or dangerous condition

                  by posting signage, a barrier, or other marker indicating the presence of danger;

                 and

              e. Failure to take any action to eliminate or reduce the unreasonable risk of danger

                 presented by the substance on the floor.

          Defendant's failure to use reasonable care was a proximate cause of Plaintiff sustaining

   injuries and damages that are described below.

                                               VU.   DAMAGES

          As a direct and proximate result of Defendant's negligence, Plaintiff suffered severe




                                                                                      Page 3 of5
Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                       Page 9 of 20 PageID 13




   injuries, mental and physical functioning, and disfigurement, for which Plaintiff required

   extensive medical treatment and has incurred medical bills.          Plaintiff also suffered severe

   physical and mental pain, suffering, physical and mental impairment, depression, physical and

   mental disability, anguish, and loss of enjoyment of life.

           In all reasonable probability, Plaintiff will continue to suffer in this manner for a long

   time into the future, if not for the balance of her life. Solely    a~   a result of the injuries she

   sustained due to Defendant's conduct and/or omissions. Plaintiff has incurred doctors', and

   nK'<iical expenses. 11wre is a more than reasonable probability that Plaintiff will incur additional

   expenses for necessary medical care and attention in the future for the injuries she incurred in the

   incident in swns unknown at this time.

                                       VIII. NOTICE OF INTENT

          Plaintiff hereby gives notice of intent to utilize any and all items produced in discovery in

   the trial of this matter and the authenticity of such items is self-proven per the Texas Rules of

   Civil Procedure 193.7.

                                                PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

   appear and answer in this cause and that, upon final trial, Plaintiff be awarded a final judgment

   against Defendant for the following:

              a. All reasonable and necessary past medical expenses;

              b. A sum for future medical expenses and treatment;

              c. Monetary damages for past physical pain and suffering and mental anguish in an

                  amoW1t to be established at trial;

              d. Monetary damages for future physical pain and suffering and mental anguish;




                                                                                        Page 4 of5
      Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                     Page 10 of 20 PageID 14


...

                 e. Past and future physical impairment as determined by a jury;

                 f.   Past and future disfigurement;

                 g. Costs of Court;

                 h. Pre-judgment interest on all damages awarded at the highest legal rate;

                 1.   Post-judgment interest on all sums awarded herein at the highest legal rate until

                      paid; and

                 J.   Such other and further relief to which Plaintiff may be justly entitled at law or in

                      equity, specific or general.




                                                     Respectfully submitted,

                                                     Wolf Law, PLLC

                                                     s .(\~uJu_;        Wai- //.~
                                                     J~ii~------------~-----·-------
                                                     Texas Bar No. 24051542
                                                     julier:£vwolflawellc._com
                                                     12222 Merit Dr., Suite 1200
                                                     Dallas, Texas 75251
                                                     Tel. (972) 338-4477
                                                     Fax. (972) 338-5044
                                                     Attorney for Plaintiff




                                                                                           Page 5 of5
Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21   Page 11 of 20 PageID 15
                                                   ·---·




                                MAR 2 5 202t
Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21   Page 12 of 20 PageID 16




            EXHIBIT C
   Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                                                                                                                                                                   Page 13 of 20 PageID 17

                                                                                                                                                    048-324213-21                                                                                                                                    FILED
                                                                                                                                                                                                                                                                                       TARRANT COUNTY
                                                                                                                                                                                                                                                                                        3/30/2021 1 :20 PM
                                                                                                                        THE STATE OF TEXAS                                                                                                                                            THOMAS A. WILDER
                                                                                                                 DISTRICT COURT, TARRANT COUNTY                                                                                                                                          DISTRICT CLERK


                                                                                                                                                                 CITATION                                                                       Cause No. 048-324213-21
                                                                                                          CARLA DAVIS
                                                                                                              VS.
                                                                                             RACETRAC PETROLEUM, INC.

           TO: RACE'fRAC PETROLEutvf INC
                                                                                                                                                   U/S REG i\GEN"'f~COfiPOFU\TI:.: CREATIC!.:S llETI"''OR~: INC !:l14~ Wt::S11{t:'1tJ..ER If 1000 HOUSTON
                                                                                                                                                   TX 7705G •




      You         ~;c.id          DSff.NDJ'I..t\T u:rc           hcrcb~·            corr.:nandc::i :..c                app~~n~              by filing                 lJ     w--rl~tt~n iHO!l\JC::-              to the PI_.\fNTlFf 1 S CRIGTNi\!. r:STlTim:
      at or before 10 c•clock A.M. of the Monday next                                                                                  ~[tcr

      the cx:pirc'ltion of. :o dayD a(tcr the                                                      d~tc           o! service hereof bt:fo::-c ttH: 4&th Diutrict Cour·t
      ,100 r; CAl.H'OVN,                         in end fo:- -:·c.rr<'wc Cotl0t:y,                                     Tcxo.s, at the                           Cot~rt:houoc                in tht: Cj:...y of Fort Hartl-.                              Tt:·rant cou::ty,                      :·e:xn~

     Stlld PlJlUn'l FF bein9




     Filed 1n said cou:-t on                                    ~arch             23rd, 2021 Againnt
     RACl-~wrAAC                 Pl:.l'ROLE.'U"M Il'iC



     For suit, said auit being numbered                                                         o.;e<~74:1ll-21                           the nature                 C'l(     wh.ict~        derr..and 1D as                 9ho....-:~   on caid
     PlJ\HITIFF'S OHIGINAL PST!TION                                                  a copy o! "''ldch                             accot~panie!o!                   t}:is cita::ion.




                                               JULIE WOLF
                                  Attorney for CARLA DAVIS Phone No. (972)3384477
                                  Address      12222 MERIT DR STE 1200 DALLAS, TX 75251
                            Thom"e A. \.o.'ilder                                       , Clerk of t.he D.lntrict Court. of                                                        ·~arrant           COUJ1ty,
    or said court, at                                ottice in the City of                                   Fort h'O!:th,                        thig the 2"it.h day




,..;QTlCF.    't't."ll.l   hFt   bc-oJl1JC'.i. Y0o~ l'n~)'   cop:v)'   &.'1   l.HoJrr). lr   )'O'J {Jf   Jf\Jr   .i.!tLHIX)    il:"J not r.!c 1 \l"!ll!~n l!.'nwrr '"ii!J the rlcr\ -..r.o          ~~~Je-d   1t..:1 dl1Ilon by 10 00     A~f. 0:1 t!l~ \ion.;L;~   nett   folio~~>ir.;   the opirlLltH.J o(

t\lotnry   dJy~   1..'':.tr yoo   \olo"C:-t J.C~d   thh <iwfon    L~d    pctit.:ou. l Or.fw!t J•. a"'!;;_mctH ml)         tx     ul('c ~~~i.'Ut )'W L"l ;.l:.!:ttH;e~ w r.l:!lJ a wrltw:n l!\Swtf \loo>llh •!l: rl~rl. Y'll cuy ~'>:' lrcp;kc..l              w mai1: IN:.l:U      l!i~liX'otct

to t.'lt ot~r     pV'tlcs. of thl.s sull. Th.:-s.e dis.:lcof'.L'"t:J   ~ctJenJl'! rt:Ull bo: V:Li.! no IJtrr ~~-,                J.J   .:!ly~   ar-Lr   )'OJ   rJ, )OUt    ~ru""-cr   ""il.!J Ult t;lcr'w. Fin.ll rut mort   JJ Teusl,.~~o·Hclp.ora

                                 Tiwmas A. Wilder, Tarraill County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402




    defendnnt(s}, a t!"ue copy of ct~is Citntior. together \oo'ith the occor:'!panying copy of PLAINTIFF'S ORIGINAL Fl::'TJ'I'!CH
    , having first endorccd on                                            (Hl~C       !:he date of delivery.




                                                                                         --- ···-·--. ----                    --· ·'
                                                                                       ; Jl' ~- •'-·.' .'~\Cl' 1•>-'o~.·.:•.-~t
Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21   Page 14 of 20 PageID 18




            EXHIBITD
 Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                     Page 15 of 20 PageID 19

                                            048-324213-21                                                 FILED
                                                                                             TARRANT COUNTY
                                                                                              4/16/2021 1:38PM
                                                                                            THOMAS A. WILDER
                                     CAUSE NO. 048-324213-21                                   DISTRICT CLERK


  CARLA DAVIS                                      §                     IN THE DISTRICT COURT
                                                   §
          Plaintiff                                §
                                                   §
 vs                                                §                 TARRANT COUNTY, TEXAS
                                                   §
 RACETRAC PETROLEUM, INC.                          §
                                                   §
         Defendant                                 §                    48TH JUDICIAL DISTRICT

                             DEFENDANT'S ORIGINAL ANSWER

 TO SAID HONORABLE COURT:

         RaceTrac Petroleum, Inc. ("RaceTrac"), the Defendant herein, files this, its Original

 Answer to Plaintiffs Original Petition, respectfully showing unto the Court as follows:

                                          GENERAL DENIAL


                                                  I.

         Subject to such stipulations and admissions as may be hereafter made, Defendant hereby

enters a general denial, as is permitted by Rule 92 of the Texas Rules of Civil Procedure.

                                      AFFIRMATIVE DEFENSES

                                                 II.

        Pleading fmiher, Defendant denies that there was any condition on its premises that was a

proximate cause of the Plaintitrs alleged slip-and-fall; alternatively, Defendant denies that the

condition complained of by Plaintiff constitutes an unreasonably dangerous condition that would

potentially give rise to a valid premises liability claim.   In addition, or alternatively, Defendant

denies having any prior knowledge of the alleged unreasonably dangerous condition complained

of by Plaintiff.




DEFENDANT'S ORIGINAL ANSWER- Page I
 Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                      Page 16 of 20 PageID 20




                                                 III.

         Pleading further, Defendant would show that Plaintiff was guilty of certain acts or

 omissions of negligence, each of which, separately or concurrently, was the sole proximate cause

 or, alternatively, a proximate cause of the occurrence made the basis of this suit, including but

 not limited to failing to keep a proper lookout for her own safety.

                                                 IV.

        Pleading further, and in the alternative, Defendant would show that the occurrence made

 the basis of this suit was the result of an unavoidable accident; that is, one not proximately

caused by the negligence of any party to it.

                                                 V.

        Pleading further in the alternative, Defendant would show that the act or omission of a

separate and independent agency, not reasonably foreseeable, destroyed the causal connection, if

any, between the acts or omissions of Defendant and the occurrence in question, and thereby

became the immediate cause of such occurrence and the Plaintiff's claimed injuries and

damages.

                                               PRAYER

        For the above reasons, Defendant prays that upon final hearing judgment be rendered that

Plaintiff recover nothing of and fi·om Defendant, and that Defendant recover its costs in this

behalf expended; further, that Defendant be granted all such other and further relief to which it

may be justly entitled.




DEFENDANT'S ORIGINAL ANSWER- Page 2
 Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                Page 17 of 20 PageID 21




                                                   Respectfully submitted,

                                                   EKV ALL & BYRNE, LLP




                                                   Michael A Hummert
                                                   State Bar No. 10272000
                                                   mhummert@ekvallbyrne.com
                                                   Ignacio Barbero
                                                   State Bar No. 00796162
                                                   ibarbero@ekvallbyrne. com
                                                   4450 Sigma Road, Suite 100
                                                   Dallas, Texas 75244
                                                   Telephone (972) 239-0839
                                                   Facsimile (972) 960-9517

                                                  ATTORNEYS FOR DEFENDANT




                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was e-served on counsel of record
herein in accordance with the Rules of Civil Procedure on thel(;+~ . day of April, 2021.




                                                  MICHAEL A. HUMMERT




DEFENDANT'S ORIGINAL ANSWER- Page 3
Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21   Page 18 of 20 PageID 22




           EXHIBIT E
 Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21               Page 19 of 20 PageID 23

                                       048-324213-21                                             FILED
                                                                                    TARRANT COUNTY
                                                                                     4/16/2021 1:38PM
                                                                                   THOMAS A. WILDER
                                CAUSE NO. 048-324213-21                               DISTRICT CLERK


CARLA DAVIS                                  §                     fN THE DISTRICT COURT
                                             §
      Plaintiff                              §
                                             :;;
                                             ~
vs                                           ss                TARRANT COUNTY, TEXAS
                                             ss
RACETRAC PETROLEUM. INC.                     §
                                             ss
      Defendant                              ss                   48TH JUDICIAL DISTRICT

                            DEFENDANT'S .JURY          DJ~MAND


TO THE HONORABLE COURT:

     Defendant RaceTrac Petroleum, Inc. respectfully demands a trial by jury.

                                                   Respectfully submitted,

                                                   EKVALL & BYRNE, LLP


                                                   BY:   li/..C ~~~[4\d,tA~
                                                         Michael A. Hummert
                                                         State Bar No. l 0272000
                                                         rnhummert@)ek vall byrne.com
                                                         Ignacio Barbero
                                                         State Bar No. 00796162
                                                         i barbero@ek va 11 byrne .com
                                                         4450 Sigma Road, Suite l 00
                                                         Dallas, Texas 75244
                                                         TELEPHONE (972) 239-0839
                                                         FACSIMILE (972) 960-9517

                                                   ATTORNEYS FOR DEFENDANT
                                                   RACETRAC PETROLEUM. INC.




DEFENDANT'S JUHY DEMAND- Page I
 Case 4:21-cv-00577-P Document 1-1 Filed 04/21/21                  Page 20 of 20 PageID 24




                                 CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was e-served on counsel of record
                                                                 \ 1~+·1· ... >day of April, 2021.
herein in accordance with the Rules of Civil Procedure on this \l(i.t




                                             MICHAEL A. HUMMERT




DEFENDANT'S JURY DEMAND- Page 2
